Citation Nr: 0502638	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent since February 23, 1996, and in excess of 40 percent 
since February 6, 2002, for sensory nerve damage resulting 
from a left iliofemoral bypass.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision from the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs that granted compensation under the 
provisions of 38 U.S.C.A. § 1151 and assigned a 20 percent 
evaluation for sensory nerve damage resulting from a left 
iliofemoral bypass effective since February 23, 1996.  In an 
April 2002 rating decision, the RO assigned a 40 percent 
disability evaluation, effective from February 6, 2002.

As the veteran has perfected an appeal as to the initial 
rating assigned following the grant of compensation for 
sensory nerve damage resulting from a left iliofemoral 
bypass, the Board has characterized this issue in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

In January 2004, the Board remanded the claim to afford the 
veteran a hearing before a Veterans Law Judge.  The veteran 
was afforded a hearing before the undersigned Veterans Law 
Judge at the RO on April 30, 2003.  Regrettably, portions of 
the tape of the hearing are inaudible and an accurate 
transcription could not be obtained.  The veteran was 
informed of the technical difficulties and elected to have 
another hearing. Accordingly, he was scheduled for another 
hearing in July 2004.  Prior to that hearing, the veteran 
withdrew his request for that hearing, requested that he be 
allowed to submit additional VA medical records in lieu of a 
hearing, and waived his right to have the evidence initially 
considered by the RO.  The veteran submitted additional VA 
treatment records.  The Board will consider this evidence in 
the first instance.  See 38 C.F.R. § 20.1304(a) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In statements and testimony, the veteran contends he is 
entitled to a higher rating for his sensory nerve damage 
resulting from a left iliofemoral bypass, as the symptoms and 
manifestations of the disability have increased in severity.  
Specifically he notes that he suffers from severe pain and 
problems walking due to this disability.  

The veteran was hospitalized at a VA facility with complaints 
of a three-year history of right foot pain and numbness 
radiating up to the knee, and left foot numbness in September 
1994.  The pertinent diagnoses were peripheral neuropathy, 
etiology unexplained at this point, but felt to be secondary 
to nutritional deficiency probably the B-complex vitamins; 
peripheral vascular disease, status post femoral cross-over 
graft; and history of alcoholism.  

The veteran underwent a left iliofemoral bypass with grafting 
on February 23, 1996.

In December 1996, the veteran presented at a VA facility with 
complaints of continued numbness in the left lower extremity 
and problems walking.  The diagnosis was neuropathic pain.  

A VA examination was conducted in May 1997.  The veteran 
complained of intermittent numbness in the left foot since 
1990.  The examiner noted that the veteran developed 
claudication of the left leg and underwent a femoral to 
femoral bypass in 1993 with resolution of the symptoms.  
Subsequently, he developed claudication and underwent left 
iliofemoral bypass with grafting in February 1996.  he 
continued to have left leg pain after the surgery.  He 
complained of numbness of both feet, the anteromedial left 
thigh and medial left leg in the anterior tibial areas and 
reported that his left knee buckled.  The veteran noted that 
the numbness in the anteromedial left thigh and medial left 
leg limited his ambulation distance compared to his 
preoperative functional level.  Physical examination noted 
that motor strength was 5/5 in the left lower extremity.  
Deep tendon reflexes were absent in the lower extremities.  
Sensation to pinprick was decreased over the left anterior 
medial thigh.  The diagnosis was status post left iliofemoral 
bypass with grafting with left lower extension neuropathy.  
The examiner stated that the veteran at least had surgery-
related injury to the superficial sensory nerve branches.  
The examiner also stated that the veteran may also have 
peripheral neuropathy which was not related to his surgery.  

An electromyogram (EMG) was conducted in June 1997.  The 
examiner stated that the results were consistent with 
peripheral neuropathy.  

A letter from a physician from a VA pain management center 
dated in April 1998 is of record.  It notes that the veteran 
was initially treated at the center in May 1996 for left 
groin and left anterior thigh pain which was worsened by 
walking and prolonged standing.  Physical examination was 
significant for pain at the left iliofemoral bypass site with 
radiation to left hip, and flank pain numbness, with 
involvement of the left medial thigh.  The veteran was given 
a three in one nerve block which provided some relief.  

A hearing before a hearing officer at the RO was conducted in 
April 1998.  The veteran stated that the 1994 surgery helped 
his condition but the surgery in February 1996 resulted in 
left leg numbness which interfered with walking.  

An April 1999 rating decision granted entitlement 
compensation under 38 U.S.C.A. § 1151 for sensory nerve 
damage resulting from a left iliofemoral bypass in February 
23, 1996, and assigned a 20 percent rating effective from the 
date of surgery.  

The veteran underwent femoral to femoral bypass, right to 
left, in May 2000.  He also underwent an amputation of his 
left great toe later that month.  

A VA examination was conducted in June 2000.  The examiner 
noted the veteran's history and reported that the veteran had 
damage to the superficial nerve to his thigh, status post 
iliofemoral bypass.  There were no complaints of worsening of 
this condition during examination.  The examiner also noted 
that that he could not separate the manifestations of the 
veteran's damage to the superficial nerve to his thigh from 
his general peripheral neuropathy and severe left lower 
extremity vascular disease.  The examiner also noted that 
worsening of the pain from the veteran's superficial nerve to 
his thigh could not cause any worse functional deficit or 
worsen the functional deficit from his severe vascular 
disease.  

The veteran underwent a below the knee popliteal artery 
bypass with reverse saphenous vein in November 2000.  The 
veteran again underwent femorofemoral bypass and excision of 
a pseudoaneurysm at the femoral artery in December 2000.  

A VA examination was conducted in February 6, 2002.  The 
veteran presented with severe pain over the distribution of 
left femoral nerve.  Decreased strength in the proximal left 
leg, 4- to 4+/5, was noted.  The diagnosis was femoral 
neuropathy on the left, temporally related to redo surgery 
and infection affecting the femoral area.  The examiner 
stated that this neuropathy resulted in severe gait 
dysfunction and severe pain, which had not responded well to 
treatment.  

In April 2002, the RO granted an increased rating of 40 
percent for the disability effective February 6, 2002, the 
date of the VA examination.  

A VA physical medicine and rehabilitation counseling report 
dated in October 2003 is of record.  The examiner stated that 
the veteran had difficulty initiating the first few steps 
when walking, and after that had mild to moderate antalgic 
gait without a device.  The diagnosis was peripheral vascular 
disease, status post axillary femoral bypass, and peripheral 
neuropathy.  

The veteran has also received continuous treatment for 
chronic obstructive pulmonary disease, peripheral vascular 
disease and general peripheral neuropathy, among many other 
conditions.  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
In this case, the medical treatment records and examinations 
of record are insufficient for evaluation purposes because 
they do not indicate the extent of impairment attributable to 
the veteran's sensory nerve damage resulting from a left 
iliofemoral bypass and the extent of impairment attributable 
to his noncompensable peripheral vascular disease and general 
peripheral neuropathy.  See Waddell v. Brown, 5 Vet. App. 454 
(1993) (there may be a breach in the duty to assist when 
there are variously diagnosed psychiatric disorders, but none 
of the examinations fully described the degree of disability 
attributable to each psychiatric disorder).  Thus, the Board 
finds that the veteran should undergo a comprehensive VA 
evaluation to obtain further medical information.  The Board 
notes that if it is medically determined that the impairment 
attributable to nonservice-connected and service- connected 
conditions cannot be distinguished, the benefit-of-the-doubt 
doctrine requires that all such impairment be attributed to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
to exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular scheduler standards.  38 
C.F.R. § 3.321(b)(1) (2004).  

The veteran essentially contends that his schedular rating is 
insufficient to adequately compensate him for his severe pain 
and difficulty walking caused by his sensory nerve damage 
resulting from a left iliofemoral bypass.  He should be 
afforded an opportunity to submit additional evidence showing 
that the impairment presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id. 

Finally, the Board notes that since the last supplemental 
statement of the case was issued in March 2003, the veteran 
has submitted additional VA medical records and waived his 
right to initial RO consideration of such evidence.  However, 
in light of the remand of the claim for other reasons, the RO 
will have the opportunity to consider these additional 
records.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record pertaining to sensory nerve damage 
resulting from a left iliofemoral bypass.  
The RO should also invite him to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  

2.  The veteran should be scheduled for 
an appropriate VA examination(s) to 
determine the exact nature and extent of 
all functional impairment involving his 
sensory nerve damage resulting from a 
left iliofemoral bypass.  Specifically, 
the examiner(s) should comment on the 
presence of any sensory nerve loss and 
the degree of its severity (i.e. mild, 
moderate, or severe).  The examiner(s) 
should also delineate whatever 
distinction there may be between this 
condition and his noncompensable 
peripheral vascular disease and general 
peripheral neuropathy.  The examiner(s) 
should indicate if it is not possible to 
separate the symptoms and effects of 
sensory nerve damage resulting from a 
left iliofemoral bypass from any other 
disability.  However, if any separately 
diagnosed disorders are deemed related, 
this also should clearly be indicated.  
The claims file and all evidence must be 
made available to the examiner(s) prior 
to the review.  Opinions should be 
annotated to the record.  

3.  Following completion of the 
development requested hereinabove, the RO 
should readjudicate the veteran's claim.  
This should include consideration of the 
assignment of a compensable rating on an 
extraschedular basis in accordance with 
the provisions of 38 C.F.R. § 3.321 
(2004).  If any decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the last 
supplemental statement of the case issued 
in March 2003, and a citation and 
discussion of the applicable laws and 
regulations and the opportunity to 
respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


